Citation Nr: 0503661	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for facial 
tremors.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to January 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's service connection claim for idiopathic facial 
tremors, and denied service connection for post-traumatic 
stress disorder (PTSD).

In March 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge via videoconference.  
The transcript of the hearing has been associated with the 
claims folder and has been reviewed.

In January 2004, the veteran filed a service connection claim 
for hearing loss.  In February 2004, a VCAA letter pertinent 
to the hearing loss claim was sent to the veteran.  It 
appears that no additional development on that issue has been 
completed.  This matter is referred to the RO for further 
development.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An August 1995 rating decision denied service connection 
for idiopathic facial tremors on the basis that there was no 
competent evidence showing that idiopathic facial tremors 
were related to service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  The veteran petitioned to reopen his service connection 
claim for idiopathic facial tremors in June 1998.

4.  The evidence received since the August 1995 RO decision 
bears directly and substantially upon the specific matter 
under consideration; and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  Resolving any doubt in the veteran's favor, the veteran's 
facial tremors are proximately due to his service-connected 
residuals of jaw fracture.


CONCLUSIONS OF LAW

1.  The August 1995 RO decision denying service connection 
for idiopathic facial tremors is final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).  

2.  Evidence received since the RO's August 1995 decision 
that denied service connection for idiopathic facial tremors 
is new and material and the veteran's claim for service 
connection for that benefit is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

3.  Facial tremors are proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening and subsequently 
granting his service connection claim, therefore, a decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49, 747 (1992).


New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  

In an August 1995 RO decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for idiopathic facial 
tremors, and the veteran was notified of this decision in the 
same month.  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 7105 (c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

Since August 1995 RO decision is final, the veteran's service 
connection claim for idiopathic facial tremors may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R.§ 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection for 
idiopathic facial tremors in June 1998, therefore the amended 
regulation is not applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for schizophrenia was an August 1995 RO 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the August 1995 decision.  

The RO, in its August 1995 decision, denied service 
connection for idiopathic facial tremors on the basis that 
there was no competent evidence showing that idiopathic 
facial tremors were related to service.  Thus, in this case, 
to be new and material, the evidence would need to be 
probative of the question of whether there is a nexus between 
idiopathic facial tremors and service.  

Evidence submitted prior to the August 1995 RO decision 
included service medical records, VA hospital records, and VA 
treatment records.  Service medical records showed that the 
veteran fractured his jaw during service.  Post-service VA 
treatment records showed a diagnosis of idiopathic facial 
tremors.  There was no competent evidence linking the tremors 
to service or a service-connected disability.

Evidence received since the August 1995 RO decision includes 
VA treatment records, private treatment records, the 
veteran's statements, and his hearing testimony.  
Specifically, a March 1998 VA treatment record and a January 
1999 VA examination report suggest a nexus between the 
veteran's facial tremors and his service-connected residuals 
of jaw fracture.  This additional evidence was not previously 
of record, and it bears directly and substantially upon the 
specific matter under consideration.  It is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001).  Accordingly, 
the veteran's claim of entitlement to service connection for 
idiopathic facial tremors is reopened.  


Service Connection

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Service connection on a secondary basis is warranted 
when it is demonstrated that a disorder is proximately due to 
or the result of a disorder of service origin.  38 C.F.R. § 
3.310 (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The initial element of a service-connection claim requires 
medical evidence of a current disability.  Medical evidence 
of record confirms a diagnosis of facial tremors, thereby 
satisfying the initial element of the claim.  

During service, in November 1964, the veteran sustained a 
compound fracture to his jaw after being struck in the face.  
Service medical records do not show a diagnosis, treatment or 
complaint pertinent to facial tremors, nor does the veteran 
assert otherwise.  Rather, he asserts that his facial tremors 
are related to his service-connected residuals of a fractured 
jaw.  The first post-service evidence showing a diagnosis of 
facial tremors was an August 1983 VA consultation report.  

As for the third element of a service-connection claim, 
requiring medical evidence linking the current facial tremors 
to service or a service-connected disability, the record 
contains conflicting opinions.

According to a March 1998 VA treatment record, the examiner 
stated that the veteran's intermittent facial twitching and 
facial tremors were most likely related to traumatic injury 
to left fifth nerve.  Similarly, the January 1999 VA examiner 
who conducted the veteran's dental examination, suggested 
that the veteran's facial tremors were related to the 
veteran's in-service facial trauma, explaining that there was 
a neurological deficit of cranial nerve V, Division 2.

On the other hand, there is evidence of record that does not 
attribute the tremors to the veteran's jaw fracture.  In 
January 1999, the veteran underwent a VA neurological 
examination, and the examiner concluded that the veteran's 
facial twitching and teeth chattering were most likely 
anxiety-related.  The examiner stated that he did not know of 
a neurological symptom associated with a jaw fracture.  With 
regard to this opinion, the Board notes that in November 
2003, the RO granted service connection for PTSD.  According 
to a medical statement received in October 2003, Dr. Solomon, 
a private physician, stated that the veteran's PTSD diagnosis 
included, among others, anxiety.  Therefore, this evidence 
suggests that the veteran's tremors could be related to his 
service-connected PTSD.  

While the medical evidence leaves some doubt as to whether 
the veteran's facial tremors are related to his service-
connected jaw disability or related to service-connected 
PTSD, the Board finds that the doubt must be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2004) (an approximate 
balance of positive and negative evidence not satisfactorily 
proving or disproving the claim).  The Board finds that it is 
at least as likely as not that the veteran's current facial 
tremors are due to his service-connected residuals of jaw 
fracture.  Accordingly, service connection for facial tremors 
is warranted.


ORDER


Service connection for facial tremors is granted.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


